211 S.W.3d 672 (2007)
Alexander HAWKINS, et al, Appellant,
v.
PLANNED INDUSTRIAL EXPANSION AUTHORITY, et al, Respondent.
No. WD 66563.
Missouri Court of Appeals, Western District.
January 23, 2007.
Larry D. Coleman, Raytown, MO, for appellant.
Thomas J. Daly, Kansas City, MO, for respondent Planned Indust, Exp.
Scuyler M.P. Kurlbaum, Overland Park, KS, for respondent Gershon Inv.
Before ULRICH, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Alexander and Michael Hawkins appeal the trial court's grant of summary judgment upon the joint motion of the Planned Industrial Expansion Authority and Gershon Investments, L.P. The Hawkins brought suit for inverse condemnation of their property, unjust enrichment, and rescission against the PIEA and Gershon after a trial court confirmed the commissioners' award in an eminent domain action. Affirmed. Rule 84.16(b).